              Case 2:19-cr-00227-MCE Document 27 Filed 02/23/21 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 19-CR-00227 MCE
11
                                  Plaintiff,             ORDER DISMISSING INDICTMENT WITHOUT
12                                                       PREJUDICE
                            v.
13
     KRISTY MARIE TAPP,
14
                                 Defendant.
15

16
            For the reasons set forth in the motion to dismiss the Indictment filed by the United States, IT IS
17
     HEREBY ORDERED that the Indictment in Case No. 2:19-cr-00227 MCE against defendant KRISTY
18
     MARIE TAPP is hereby DISMISSED pursuant to Federal Rule of Criminal Procedure 48(a) without
19
     prejudice.
20
            IT IS SO ORDERED.
21
     Dated: February 23, 2021
22

23

24

25

26

27

28



30
